Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                       No. 04-15-00042-CV

                TEXAS DEPARTMENT OF STATE HEALTH SERVICES,
                                 Appellant

                                                 v.

                                     Amy W. ROCKWOOD,
                                          Appellee

                   From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011-CI-04447
                       The Honorable Stephani A. Walsh, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

        In accordance with this court’s opinion of this date, the portion of the trial court’s order
denying the plea to the jurisdiction with regard to the appellee’s disability discrimination claim is
REVERSED, and judgment is RENDERED dismissing that claim. The portion of the trial court’s
order denying the plea to the jurisdiction with regard to the appellee’s retaliatory discharge and
reasonable accommodation claims is AFFIRMED. The cause is REMANDED to the trial court
for further proceedings. It is ORDERED that appellee, Amy W. Rockwood, recover her costs of
this appeal from appellant, Texas Department of State Health Services.

       SIGNED May 27, 2015.


                                                  _____________________________
                                                  Sandee Bryan Marion, Chief Justice